UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                             :
GARRETT HUGHES,                                              :            CASE NO. 1:18CV01867
                                                             :
          Plaintiff,                                         :
                                                             :
vs.                                                          :            OPINION & ORDER
                                                             :            [Resolving Doc. 1, 2, 4]
                                                             :
SHERIFF CLIFFORD PINKNEY, et al.,                            :
                                                             :
          Defendants.                                        :
                                                             :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:


          Pro se plaintiff Garrett Hughes, an Ohio inmate incarcerated in the Cuyahoga

County Jail, brings this civil rights action under 42 U.S.C. § 1983 against Sheriff Clifford

Pinkney, Michael O’Malley (head district attorney), Warden Eric Ivory, and Kenneth Mills

(regional correctional director).1 Plaintiff moves this Court for leave to proceed with this

case in forma pauperis, and those motions are granted.2

          The Complaint identifies Cuyahoga County Criminal Case Number CR17-620674(A)

(“Criminal Case”), and Plaintiff’s § 1983 allegations pertain to events regarding that

pending case. For the reasons stated below, this action is dismissed.

                                                          I. Background

          In August 2017, Plaintiff was charged with various crimes in connection with the

alleged rape and beating of a victim identified as C.M. See State of Ohio v. Hughes, No.




1
    Doc. 1.
2
    Doc. 2 and 4.
Case No. 1:18CV01867
Gwin, J.

107697, 2019 WL 1313529, at *1 (Ohio Ct. App. Mar. 21, 2019). According to the public

docket of the Criminal Case in the Cuyahoga County Court of Common Pleas, the Criminal

Case remains pending.3 In this action, Plaintiff alleges that he is being wrongfully and

unlawfully held in the Cuyahoga County Jail in connection with the Criminal Case. In

particular, Plaintiff claims that Sheriff Pinkney kidnapped him and excessive bail was

imposed, District Attorney O’Malley illegally prosecuted him, Warden Ivory is violating his

human rights at the Cuyahoga County Jail by subjecting him to various abuses, and

Director Mills is subjecting him to unsanitary living conditions, all in violation of his rights

under the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments of the United States

Constitution. Plaintiff asks this Court to restore his freedom and liberty, and for

$350,000.00 in damages for his alleged illegal detention (loss of income and one year of

his life).

                                                 II. Discussion

A. Standard of Review

          Although pro se pleadings are liberally construed,4 the Court is required to dismiss

an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which

relief can be granted, or if it lacks an arguable basis in law or fact.5 A claim lacks an




3
  The Court may take judicial notice of the state court docket in the Criminal Case because it is a public
record and Plaintiff refers to it in the Complaint. Ghaster v. City of Rocky River, 913 F. Supp. 2d 443, 454-55
(N.D. Ohio 2012) (citations omitted).

4
    Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972).
5
    Neitzke v. Williams, 490 U.S. 319, 328 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir.
1996).
                                                        -2-
Case No. 1:18CV01867
Gwin, J.

arguable basis in law or fact when it is premised upon an indisputably meritless legal

theory or when the factual contentions are clearly baseless.6

           The dismissal standard for Fed. R. Civ. P. 12(b)(6) articulated in Bell Atl. Corp. v.

Twombly,7 and Ashcroft v. Iqbal,8 governs dismissal for failure to state a claim under §

1915(e)(2)(B)(ii).9 A cause of action fails to state a claim upon which relief may be granted

when it lacks plausibility in the complaint.10 Fed. R. Civ. P. 8(a)(2) governs basic federal

pleading requirements, and requires that the pleading contain a short and plain statement

of the claim showing that the pleader is entitled to relief.11 In reviewing a complaint, the

Court must construe the pleading in the light most favorable to the pro se plaintiff.12

B. Plaintiff’s § 1983 Claims are Dismissed

           Plaintiff’s § 1983 action concerning the pending Criminal Case, and conditions at

the Cuyahoga County Jail, is dismissed.

           First, under Younger v. Harris, 401 U.S. 37 (1971), federal courts generally abstain

from hearing challenges to pending criminal state proceedings absent extraordinary

circumstances.13 Abstention is appropriate where: (1) state proceedings are on-going, (2)

state proceedings implicate an important state interest, and (3) the state proceedings afford




6
     Neitzke, 490 U.S. at 327.
7
     550 U.S. 544 (2007).
8
     556 U.S. 662 (2009).
9
     Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010).
10
     Twombly, 550 U.S. at 564.
11
     Iqbal, 556 U.S. at 677-78.
12
     Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998) (citing Sistrunk, 99 F.3d at 197).
13
     Younger, 401 at 44-45.
                                                        -3-
Case No. 1:18CV01867
Gwin, J.

an adequate opportunity to address federal questions.14 Here, all three factors supporting

abstention are present here. The Criminal Case remains pending and state court criminal

matters are of paramount state interest.15 With respect to the third factor, Plaintiff does not

allege that he has attempted to present his federal claims in the Criminal Case or related

proceedings and, in the absence of “unambiguous authority to the contrary,” the Court may

assume that state court procedures will afford Plaintiff an adequate opportunity to do so.16

All three factors being present, the Court must abstain from interfering in the pending state

court criminal proceedings.17

           Second, to the extent that Plaintiff claims Constitutional violations with respect to

conditions at the Cuyahoga County Jail, he fails to state a plausible claim upon which relief

can be granted. Plaintiff makes the conclusory assertions that he is subject to verbal and

physical abuse and unsanitary conditions at the Cuyahoga County Jail but offers no factual

allegations in support of that conclusion necessary to state a plausible claim for relief. Nor

does Plaintiff allege specific conduct on the part of Defendants that allegedly violated his

Constitutional rights with respect to conditions at the Cuyahoga County Jail.18 While the


14
     Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).
15
  Huffman v. Pursue, Ltd., 420 U.S. 592, 614 (1975) (“The line of decisions culminating in Younger v. Harris
reflects this Court’s longstanding recognition that equitable interference by federal courts with pending state
prosecutions is incompatible in our federal system with the paramount role of the States in the definition of
crimes and the enforcement of criminal laws.”) (citation omitted).
16
     Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987) (“[W]hen a litigant has not attempted to present his
federal claims in related state-court proceedings, a federal court should assume that state procedures will
afford an adequate remedy, in the absence of unambiguous authority to the contrary.”).

 Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008) (“Because each of the three prongs of Younger abstention
17

were met, the district court properly refrained from exercising its jurisdiction over the case.”) (citation
omitted).

18
   See Frazier v. Mich., 51 F. App’x 762, 764 (6th Cir. 2002) (affirming dismissal of plaintiff’s claims where
the “complaint contained no specific facts in support of his conclusory allegations that the defendants
                                                        -4-
Case No. 1:18CV01867
Gwin, J.

pleading standard to state a plausible claim for relief does not require detailed factual

allegations, “it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”19 Plaintiff fails to state a plausible claim for relief regarding conditions at the

Cuyahoga County Jail.

                                                  III. Conclusion

           For the foregoing reasons, this case is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and is closed. Plaintiff’s motions to proceed in forma pauperis are granted.20

           The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.

           IT IS SO ORDERED.


Dated: May 22, 2019                                           s/    James S. Gwin
                                                              JAMES S. GWIN
                                                              UNITED STATES DISTRICT JUDGE




violated his constitutional and statutory rights … or allege with any degree of specificity which of the named
defendants were personally involved in or responsible for each of the alleged violations of his federal rights”)
(citations omitted).
19
     Iqbal, 556 U.S. at 678 (citation omitted).
20
     Doc. 2 and 4.
                                                        -5-
